Freeman, J.
delivered the opinion of the court.
This is an action of slander, in which plaintiff had a verdict for fifteen dollars in the court below. He was dissatisfied with the amount of recovery, we suppose, and has prosecuted an appeal in error in forma •pauperis to this court. A motion is made to dismiss the appeal, because no bond is given, and that a p irty plaintiff is not authorized to prosecute an appeal to this court in forma pauperis.
It has always beeD held that in a suit for any of the excepted causes of action found in section 3192 of the Code, security must be given for prosecution of the suit. The language of that section is: “ Except for false imprisonment, malicious prosecution and slanderous words, any person may. commenee an action without giving se*546curity, by taking the prescribed oath.” This language taken literally would only exempt the party from, giving security at commencement of the action, and require it for any subsequent stages of the proceeding. It has been extended by construction to appeals. But we see no reason to extend it to cases where the statute excepts the character of action from its operation at the commencement of the suit. We therefore hold this is but a stage of the proceeding in an action of slander, and in this action, at all stages, security is inquired of the plaintiff.
The motion to dismiss will be allowed.